Response to Arguments
Applicant's arguments filed on 03/31/2021 have been fully considered but they are not persuasive.  Applicant asserts: 
The cited references do not disclose or suggest to "during said registration procedure" as recited in some form or fashion by independent Claims 20, 25, and 30 6 of 15LEGAL02/40345287v1  . . . As such, Applicant submits that neither Ben Henda nor Lee disclose or suggest "during said registration procedure" as the registration procedure and PDU session establishment procedure are described as two distinct procedures in both references. . . . However, Lee paragraphs [0115]-[0116] disclose the accepted network slice assistance information (NSSAI) received in the registration accept message is next sent by the UE in the PDU session establishment procedure.
Examiner respectfully disagrees and very kindly points out that Ben Henda discloses  - perform an authentication procedure and/or authorization procedure (See Ben Henda [0077]: a secondary authentication) involving a third party authentication authorization and accounting server (See Ben Henda Fig. 3: AAA Server) for access to a network slice, (See Ben Henda [0099] Support of Network Slicing: The secondary authentication could be used for Network Slice specific authorization. NOTE: also See [0014]) in addition to authentication and/or authorization for access to said network, (See Ben Henda [0077]: a primary . . . See Ben Henda [0077] FIG. 3 illustrates the flow of messages involving both a primary and a secondary authentication, using EAP, according to some embodiments) NOTE: Secondary authentication is illustrated in Step 5- Step 9. if required for said network slice, (See Ben Henda [0081]: If the SMF has not run secondary authentication for the primary identity, and it has a local policy for authenticating the UEs, SMF must initiate the secondary authentication procedure) during said registration procedure.  
Examiner very kindly points out that the purpose of registration to the network is to authenticate/authorize users for the network.  Ben Henda discloses authentication and/or authorization for access to said network, if required for said network slice, during said registration procedure (as mentioned above).  Note, the PDU session establishment request at step 4a triggers secondary authentication with AAA Server because specific service involving third party is required (Ben Henda [0050] for instance).  
Examiner very kindly points out that Lee discloses - perform an authentication procedure and/or authorization procedure for access to a network slice, (See LEE Fig. 5, [0126] In operation 507, the UDM may check whether the UE is allowed to use a requested network slice instance (NSI) based on the NSSAI) during said registration procedure (See LEE Fig. 5, [0123]: FIG. 5, in operation 501, the UE sends a registration request to the AMF.  [0133] In operation 521, the AMF may send a registration accept message to the UE with the accepted NSSAI).  Note, Ben Henda already discloses authentication/authorization involving the third party.  As mentioned above, third party authentication/authorization is required when the service for the network slice is provided “by the third party network” (emphasis Ben Henda and LEE discloses the limitation.
Examiner very kindly points out that LEE disclosure [0115]-[0116] does not have any relevancy in Lee disclosing the limitation above.  Note, [0115]-[0116] of Lee was not reference in the previous office action for the prior art rejection.
Additionally, Examiner very kindly points out that third party authentication/authorization for a network slice may be performed (1) during registration to a network or (2) after registration to a network.  There are limited number of solutions/simple design choice, and this would amount to (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (See MPEP 2143 I.(E)).
The cited references do not disclose or suggest to "perform an authentication procedure and or authorization procedure involving a third party authentication authorization and accounting server" or "check if an authentication procedure and or authorization procedure involving a third party authentication authorization and accounting server" as recited in some form or fashion by amended independent . . . As such, the claims as amended now recite the authentication procedure and/or authorization involving a third party authentication authorization accounting server procedure is performed during the registration procedure, therefore before the UE sends a PDU session establishment request.
See the response in (i) above. 
 The cited references do not disclose or suggest to "perform an authentication procedure and or authorization procedure involving a third party authentication authorization and accounting server for access to a network slice, ", or "check if an authentication procedure and or authorization procedure involving a third party authentication authorization and accounting server is requiredfor access to a network slice" as recited in some form or fashion by independent Claims 20, 25, and 30
See the response in (i) above. 



/MINJUNG KIM/
Primary Examiner, Art Unit 2644